          Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 1 of 18 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)        ‫ ܆‬Original    ‫ ܆‬Duplicate Original


  9/7/2021
                              UNITED STATES DISTRICT COURT
                                                                                                          FILED
   DTA
                                                         for the                                 CLERK, U.S. DISTRICT COURT




                                            Central District of California                          9/7/2021
                                                                                              CENTRAL DISTRICT OF CALIFORNIA

 United States of America                                                                                KH
                                                                                                BY: ___________________ DEPUTY



                 v.
                                                                   Case No. PM'87<
 ALEXANDER JAMES HAMILTON,

                 Defendant.


                           CRIMINAL COMPLAINT BY TELEPHONE
                          OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 13, 2021 in the county of Orange in the Central District of California, the

defendant violated:

           Code Section                          Offense Description
           18 U.S.C. § 2423(a)                   Transportation of a Child in Interstate Commerce to
                                                 Engage in Prostitution

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                       /s/ Joe Fenty
                                                                               Complainant’s signature

                                                                             Joe Fenty, Special Agent
                                                                                Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                September 7, 2021                                  /s/ Autumn D. Spaeth
                                                                                    Judge’s signature

 City and state: Santa Ana, California                             Hon. Autumn D. Spaeth, U.S. Magistrate Judge
                                                                                Printed name and title


AUSA:_Jake Nare (714-338-3549)____
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 2 of 18 Page ID #:2



                                  AFFIDAVIT

     I, Joe Fenty, being duly sworn, declare and state as

follows:

                             I.    INTRODUCTION

     1.    I am a Special Agent (“SA”) with the Department of

Homeland Security, Homeland Security Investigations (“HSI”).           I

have been employed with HSI since May 2006.         I am currently

assigned to the HSI Assistant Special Agent in Charge office in

Orange County.    I am currently responsible for investigating

crimes related to Counterterrorism to include human trafficking.

I have successfully completed the Criminal Investigative Training

Program at the Federal Law Enforcement Training Center in Glynco,

Georgia.

                       II.    PURPOSE OF AFFIDAVIT

     2.    This affidavit is made in support of a criminal

complaint against, and arrest warrant for, Alexander James

HAMILTON, also known as “Alex” (“HAMILTON”), for a violation of

18 U.S.C. § 2423(a), Transportation of a Child in Interstate

Commerce to Engage in Prostitution.       The facts set forth in this

affidavit are based upon my personal observations, my training

and experience, and information obtained from various law

enforcement personnel and witnesses.          This affidavit is intended

to show merely that there is sufficient probable cause for the

requested complaint and warrant and does not purport to set forth

all of my knowledge of or investigation into this matter.           Unless

specifically indicated otherwise, all conversations and



                                      1
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 3 of 18 Page ID #:3



statements described in this affidavit are related in substance

and in part only.

                    III. STATEMENT OF PROBABLE CAUSE

     A.    The Orange County Human Trafficking Task Force
           (OCHTTF) Was Contacted about a Minor Being Trafficked
           in Santa Ana, California

     3.    On August 12, 2021, I spoke to TFO Orange County Human

Trafficking Task Force (“OCHTTF”) Detective Britain Speakman

about, and reviewed reports related to, an investigation into

human trafficking by HAMILTON.      Based on Detective Speakman’s

report and the information I received, I learned the following:

           a.    On January 15, 2021, at approximately 12 p.m., a

Crime Analyst with the Vancouver, Washington Police Department

contacted Detective Speakman about a 17-year-old girl, who shall

be referred to as the “minor victim,” who reported to her mother

on January 13, 2021 that she was in Southern California with a

“pimp” and things did not feel right.        The minor victim told her

mother that she wanted to come home.        The minor victim was put

in contact with a victim advocate in the state of Washington who
arranged for the minor victim to be picked up from her hotel at

the Best Western located at 2700 Hotel Terrace, Santa Ana,

California via a rideshare service and taken to the Amtrak

station in Santa Ana, California.

           b.    The victim advocate gave Detective Speakman the

minor victim’s phone number and, using the number, Detective




                                     2
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 4 of 18 Page ID #:4



Speakman located an online advertisement on Adultsearch.com.1

The pictures in the online ad were not that of the victim.

Based on my training and experience, I know that it is not

uncommon for victims to use fake pictures and not use pictures

of themselves due to fear that the police may be monitoring the

website.     The online advertisement depicted the minor victim's

phone number and listed she did “Incall's” (a reference to a

sexual encounter where the purchaser travels to a woman’s

location) and “Outcall’s” (a reference to a sexual encounter

where the woman travels to a sex purchaser’s location).           The

advertisement was posted in the Los Angeles area on December 7,

2020.

             c.   Detective Speakman spoke to another victim

advocate named Robin Miller who told Detective Speakman that she

was in communication with the minor victim but did not know

where she was.    According to the victim advocate, the minor

victim found out the train to Washington did not leave Los

Angeles until Monday January 18, 2021, and she did not want to
wait that long.    The victim advocate was worried that the minor

victim would return to the trafficker that she had called her

mother about.

        B.   OCHTTF Located the Minor Victim and Arrested HAMILTON

        4.   Later on January 15, 2021, Santa Ana Police Department

(“SAPD”) Vice Detectives assisted by going to the Amtrak station


       Based on my training and experience, I know that
        1
Adultsearch.com is a website that is used to post advertisements
for adult services. Adultsearch.com allows individuals to post
services by locality and is used by escorts to advertise their
services.
                                     3
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 5 of 18 Page ID #:5



in Santa Ana to look for the minor victim.        The minor victim was

not found but an Amtrak station employee reported seeing the

minor victim earlier that morning.

     5.      Based on the previous information that the minor

victim was staying at a Best Western Hotel in Santa Ana,

detectives traveled to the hotel looking for her.         During their

surveillance, detectives saw the minor victim walk up to a tan

Mercedes 4-door vehicle with Oregon license plates occupied by

two males.    The minor victim grabbed a striped bag from the car

and walked toward the Best Western.       Before she could be stopped,

the minor victim entered an unknown room and could not be found.

     6.      A marked Santa Ana Police unit stopped the tan

Mercedes and the two males were detained in the vehicle.          The

driver was identified as HAMILTON and the passenger was later

identified HAMILTON’s uncle; both were from Portland, Oregon.

The occupants told officers that they were cousins and the

vehicle belonged to their grandfather.       The occupants stated they

drove to southern California for a sound system to be installed
in the vehicle.

     7.      Based on the call from the minor victim that she was

being trafficked in Orange County by a pimp, the fact that the

minor victim was from Vancouver, Washington which is on the

border of Oregon and HAMILTON had Oregon plates, and the minor

victim being seen grabbing a large bag from the tan Mercedes,

Detective Speakman placed HAMILTON and his uncle under arrest for

a violation of California Penal Code Section 236.1, Human

Trafficking of a Minor.

                                     4
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 6 of 18 Page ID #:6



        8.     During the arrest of HAMILTON and his uncle, Detective

Speakman learned via the police radio that SAPD Vice Detectives

located the minor victim in a hotel room and were going to

transport her to the Santa Ana Police Station.         At the hotel,

detectives also located another possible victim — an adult female

who shall be referred to as Y.G.         Y.G. was also transported to

SAPD.

        C.     Interviews of HAMILTON and the Trafficking Victims

        9.     At the station, Detective Reedy with the Santa Ana

Police Department and Detective Speakman spoke to the minor

victim.       The minor victim was hesitant to speak with Detectives

at first and initially told Detective Speakman that she was from

Washington and came down here with her friend Y.G. a day prior on

a Greyhound bus.      The minor victim told Detective Speakman that

she had been involved in prostitution since she was 14 years old.

She knew what the terms “track” and “blade” meant (coded

references to a location for soliciting prostitution).          Detective

Speakman used the ruse that a hotel employee at Best Western saw
her grab a bag from a car with two guys from Portland, Oregon.

Detective Speakman asked if she knew them, and she told him she

did not.

        10.    Later in the interview, the minor victim admitted to

knowing HAMILTON and identified the phone number (971) 277-0894

as belonging to HAMILTON.      Detective Speakman called the number

in the victim’s phone belonging to HAMILTON and observed

HAMILTON’s phone, which was seized upon his arrest, ring.

Detective Speakman later showed the minor victim a picture of

                                     5
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 7 of 18 Page ID #:7



HAMILTON which she positively identified as “Alex.”          The minor

victim stated she was friends with HAMILTON but didn't really

know his “cousin” (which was an apparent reference to HAMILTON’s

uncle).    The minor victim said she has known Y.G. for a while and

met HAMILTON through her.     The minor victim said they came down

from Portland together and Y.G. and the minor victim came on a

Greyhound bus while HAMILTON and his “cousin” drove down to

Southern California.     The minor victim said she told HAMILTON

that she was involved in prostitution eight months ago and

HAMILTON has been trying to talk her out of it.         The minor victim

said she came to Southern California for the weather but then

decided to work as a prostitute.         According to the minor victim,

HAMILTON tried to get her to stop but she said no and told him

the money was too good.

     11.    Detective Speakman asked if HAMILTON liked to stay

close whenever she worked as a prostitute to make sure nothing

bad happened to her.     The minor victim said that the night prior,

HAMILTON stayed across the street while she was working out of
her hotel room at the Best Western.        The minor victim stated she

had eight “dates” (coded references to sexual encounters for

money) and after, she gave HAMILTON around $900 in cash.

Detective Speakman asked the minor victim for permission to

download the contents of her phone.        The minor victim agreed and

signed a consent form.

     12.    Using information obtained from the interview of Y.G.,

Detective Speakman confronted the minor victim about how long she

had known Y.G. and the minor victim admitted that she had only

                                     6
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 8 of 18 Page ID #:8



known her and HAMILTON for about three days and met him through

Snapchat.

     13.    Based on information seen on her phone, Detective

Speakman asked the minor victim if while she was doing “Incalls”

if she sent HAMILTON emoji's via text message to let him know

that she had a “date” (sexual encounter).        The minor victim

stated that she would send HAMILTON an emoji with heart eyes when

the “John"” arrived and after he left.

     14.    Detective Speakman asked if HAMILTON bought her

condoms to use, and the minor victim responded yes but that she

brought her own on the trip.      Detective Speakman asked if she

gave money to HAMILTON after one date or if she waited until

after all of the dates to give him the money.         The minor victim

stated she gave him the money once she was done with all of her

“dates.”

     15.    Detective Speakman asked if she had worked any

“tracks” while she was in Southern California; the detective

specifically mentioned Beach Boulevard in Anaheim, which he knew
to be a hotbed of prostitution activity.        The minor victim said

that she worked as a prostitute on Beach Boulevard on or about

January 14, 2021, at approximately midnight.        The minor victim

said she worked the track for about an hour and had three “dates”

and made “a couple of hundred” which she spent.         The minor victim

said HAMILTON took her and Y.G. to Beach Boulevard.          The minor

victim further stated that on January 13, 2021, while driving

down from Portland, Oregon, they all stopped in Los Angeles on

the Figueroa Street “track,” and “worked” while HAMILTON stayed

                                     7
 Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 9 of 18 Page ID #:9



in the area.      Detective Speakman knew, based on his training and

experience, that Figueroa Street is a known location for

prostitution activity in Los Angeles, California.

     16.     At the end of the interview, the minor victim stated

that HAMILTON has never forced her to work, Y.G. never forced her

to work, and HAMILTON’s “cousin” never forced her to work.

     17.     On January 15, 2021, Detective Kim and Detective R.

Geiss interviewed Y.G. at the SAPD, in which the following

occurred:

             a.    Y.G. stated she was originally from Portland,

Oregon and she stated in prostitution when she was nineteen

years old.

             b.    Y.G. stated that in December 2017 she stopped

working as a prostitute but she recently lost her job and needed

work and money.      Y.G. said she saw a Snapchat video by an

acquaintance that asked if anyone wanted to go down to Los

Angeles.    Seeing it as an opportunity to go down to the Los

Angeles area to work as a prostitute, Y.G. responded to the
person's Snapchat account.      Y.G. identified the person that

posted on Snapchat as HAMILTON.       Y.G. stated that she had a

conversation with HAMILTON about going down to Los Angeles to

work as a prostitute so that she could make some money.           Y.G.

stated that HAMILTON already knew she worked as a prostitute in

the past and when they talked about going down to Los Angeles,

there was an understanding that Y.G. wanted to make money as a

prostitute.



                                     8
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 10 of 18 Page ID #:10



           c.    Y.G. said she was picked up on January 13, 2021

in Oregon by the minor victim in a tan colored Chrysler.           Y.G.

had never met the minor victim before.        According to Y.G.,

HAMILTON was in a separate vehicle with another male she only

knew as HAMILTON's uncle.      Upon being picked up, Y.G. and the

minor victim drove down to Southern California in the Chrysler

while HAMILTON and his uncle followed in a separate

vehicle.   Upon arrival, Y.G. and the minor victim stayed at the

Best Western in Santa Ana, California while HAMILTON and his

uncle stayed at another location.

           d.    Y.G. said that shortly after checking into their

room, HAMILTON picked up Y.G. and the minor victim in the tan

Chrysler and drove them to Figueroa Street in Los Angeles to

work as a prostitute on the “track.”        Y.G. stated HAMILTON

dropped them off on the track and left, before returning a few

hours later to pick them up and drive back to Santa Ana.           Y.G.

stated she had three sex dates while working on the track and

she believed the minor victim had one or two sex dates.

           e.    Y.G. stated that HAMILTON did not force her to

work as a prostitute and she does not believe HAMILTON forced

the minor victim to work as a prostitute.         Y.G. stated that she

kept all the money she earned and that HAMILTON was not her

pimp.   Y.G. stated that HAMILTON only assisted her by driving

her to the track, and in return, she paid for his gas and food

with the money derived from prostitution.

           f.    Detective Kim later asked and received permission

to search Y.G.’s cell phone.       While reviewing the phone,

                                     9
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 11 of 18 Page ID #:11



Detective Kim located a commercial sex advertisement on

Adultsearch.com with Y.G.’s face on it.        Detective Kim also

located a text conversation between Y.G. and someone labeled as

“Dadd,” using HAMILTON’s phone number (971) 277-0894.           Y.G.

confirmed “Dadd” was HAMILTON.       Based on my training experience,

I know that individuals working in prostitution will often refer

to their trafficker or pimp as “dad” or “daddy.”          In the text

message conversation, HAMILTON told Y.G. where to post her

commercialized sex advertisement on websites like

listcrawler.com and Adultsearch.com, and assisted her in

registering an account.      Detective Kim also saw text messages in

which Y.G. told HAMILTON that she had a “date” while working on

the track and various other comments that, based on my training

and experience, showed HAMILTON’s knowledge that Y.G. was

working as a prostitute.

           g.    Upon reviewing the text conversations, Detective

Kim asked Y.G. if HAMILTON was her pimp and she stated he may

have thought so; however, she did not think so because she was

keeping all the earnings from prostitution for herself.           Y.G.

stated she called HAMILTON daddy because she thought it was

funny to give false hope to guys.        Y.G. said she did not know

what HAMILTON’s relationship was with the minor victim and she

was not aware if the minor victim had any sexual encounters

while staying at the Best Western in Santa Ana.

      D.   Calls and Text Messages by HAMILTON about Sex
           Trafficking

      6.   On January 19, 2021, Detective Kim listened to jail


                                    10
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 12 of 18 Page ID #:12



phone calls placed by HAMILTON from the Anaheim City Jail

shortly after his arrest.      One of the calls placed on January

15, 2021, was to telephone number (360) 947-5956.          During the

phone call, HAMILTON spoke to a female named “Kay,” telling her

that he was arrested for human trafficking and that he thought

he was going away for a long time.        “Kay” told HAMILTON that she

tried to warn him and he did not listen to her.

      7.   Detective Kim conducted a records search of phone

number (360) 947-5956 using open sources and located several

online sex advertisements using the phone number.          The

advertisements were posted in Phoenix, Arizona (December 7,

2020), Los Angeles, California (December 8, 2020), and Portland,

Oregon (January 9, 2021).

      8.   Detective Kim also searched for online sex

advertisements using the minor victim’s phone number and located

advertisements posted in Phoenix, Arizona (December 7, 2020),

Portland, Oregon (January 7, 2021), and Los Angeles, California

(January 8, 2021).     Detective Kim noticed the ads were posted on
or about the same dates in three different cities as the ads

posted using the phone number (360) 947-5956.

      9.   Using the photograph contained in the online sex

advertisement posted by “Kay” with phone number (360) 947-5956,

Anaheim Police Department Investigator Medina located an

Instagram account with the profile name "Tori_flamez" depicting

the same female in the photograph.        Investigator Medina then

located a Facebook profile with the same name of Torriflamez,

that contained the name of an individual .         Investigator Medina

                                    11
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 13 of 18 Page ID #:13



searched the name through an open-source data-base and located a

female in Washington with an extensive history of prostitution,

who shall be referred to as K.T.         Detective Kim obtained an

Oregon DMV photograph of K.T. which matched the female seen in

the online sex advertisement.

      10.   When examining the contents of the phone belonging to

the minor victim, Detective Kim located a series of text

messages between the minor victim and phone number (360) 947-

5956, which was identified as belonging to K.T.          In the text

messages, K.T. appears to assist the minor victim in positing

sex advertisements.     For example, on December 5, 2020, at about

11:23 p.m., the minor victim messaged K.T. stating that she was

going to “take some trap ones rq (real quick) to post. . .”

Based on my training and experience, I know that “trap”

photographs refer to sexually provocative and/or nude

photographs used for commercial sex websites and other

advertisements.    On December 6, 2020, at 2:57 a.m., K.T. asked

the minor victim “How's it been so far” and the minor victim
responded “[g]ood on my end I just got picked up.”          K.T. later

told the minor victim to share her location.         Based on my

training and experience, and the fact that the conversation

about the minor victim’s location occurred hours after a

conversation about “trap” photographs, I believe K.T. was

checking up on the minor victim while she was engaged in

prostitution.    Based on my training and experience, I know that

it is common for pimps and panderers to require their victims to

share their location at all times.        I further know that it is

                                    12
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 14 of 18 Page ID #:14



common for a pimp to delegate his authority to his “Bottom” — a

female appointed by the trafficker to supervise other females

engaged in prostitution.

      11.    On December 7, 2020, K.T. sent the minor victim a

screen shot of a text conversation K.T. had with another girl

“Destiny.”    In the text messages, K.T. gave Destiney

instructions to stay off her phone while she was engaging in

commercial sex and the only time she should be on the phone is

to talk with K.T. or speaking with a “trick” (a coded reference

to a sex purchaser).

      12.    Detective Kim searched a cell phone seized from

HAMILTON upon his arrest, pursuant to a search warrant issued on

January 19, 2021 by the Honorable Michael Murray, California

Superior Court Judge.     During the search, Detective Kim located

several text messages between HAMILTON and the phone number

(360) 947-5956 (K.T.), which HAMILTON saved under the contact

“Kay.”   The messages range from January 11, 2021 to January 15,

2021. The following is a summary of the messages between K.T.
and HAMILTON:

             a.   On January 12, 2021, K.T. sent HAMILTON a video

showing a white female in lingerie having her picture taken.

HAMILTON responded to the video stating: “That's yo project u

better mash on her fr” and “She can get a big bag.”          Based on my

training and experience, I believe in this text message HAMILTON

was giving K.T. the responsibility of grooming and supervising

this unknown female in prostitution and that “getting a bag”

refers to obtaining large sums of money through commercial sex.

                                    13
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 15 of 18 Page ID #:15



This further supports my belief that K.T. had the

responsibilities of a “Bottom.”       K.T. responded “She's finna

make so much money Felisha (likely another prostitute) got her

all the way in the game.”      Based on my training and experience,

I know the term “the game” often refers to the pimping and

prostitution subculture.      HAMILTON replied “you got her ads up”

(referring to online advertisements for sex).         K.T. responded,

“We doing them now.”     HAMILTON told K.T.: “That's yo bitch lol”

and “Get a stable unknown.”      Based on my training and

experience, I know that a “stable” is slang for a group of girls

that work for a particular pimp.         HAMILTON told K.T., “Lol u

breeding birches [sic].”      K.T. replied “it's in me not on me . .

. I learned from the best.”      HAMILTON said, “Lol we elevated

together I ain't even gone say it was me it was us,” to which

K.T. replied “On god the both of us together we learned from

each other.”    Based on my training and experience, and knowledge

of this investigation, I believe that in this email

conversation, HAMILTON is instructing K.T. to further recruit
and train women into prostitution, which is indicative of K.T.

acting as a “bottom,” for HAMILTON.

           b.    K.T. later asked HAMILTON if she could use his

account on “Mega” (which I believe was a reference to

MegaPersonals.com, another website used by traffickers to

advertise sex services).      HAMILTON told K.T. that he forgot his

log-in but if she could remember his email, she could use the

account.   K.T. asked HAMILTON for $25 to post the online sex

advertisement depicting the unknown white female and later told

                                    14
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 16 of 18 Page ID #:16



HAMILTON the advertisements were up.        Detective Kim later

located online advertisements depicting the same unknown white

female using the same pictures K.T. sent to HAMILTON posted on

MegaPersonals.com.

           c.    On January 13, 2021, two days prior to the minor

victim being located in Santa Ana, HAMILTON told K.T. he was

leaving Portland to lay low for a while.         K.T. asked, “How u

gonna make money while u fine . . . Gone.”         HAMILTON responded,

in part, “Why is u questioning me?” “How u think tf [the fuck] .

. . . What I been doin out here.”        K.T. responded “I'm js u got

me sitting around no instructions i feel like u moving without

me but I'm not trippin.”      HAMILTON instructed K.T. to take

“dianna,” who appears to be another prostitute, to “Denver or

Boston,” and then said “U ask for instructions but don't

follow.”   Based on my training and experience, I believe that in

this conversation K.T. was concerned that HAMILTON was making

money without her (K.T.) and HAMILTON, in reply, was upset with

K.T. for questioning his actions.        From my training and
experience, I know that pimps and traffickers take it as

disrespect when their trafficking victims question their

actions.

           d.    On January 13, 2021, after K.T. sent HAMILTON a

series of text messages indicating that she was upset with

HAMILTON for leaving, HAMILTON sent K.T. a text message, stating

“[p]lus u past some blade shit [n-word] I want u on some high

class kicking yo feet up runnin birches [sic] shit but first

thing first is understanding what I'm doin and being submissive

                                    15
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 17 of 18 Page ID #:17



even if u don't fully agree Kay.”        Based on my training and

experience, I believe that in this conversation, HAMILTON told

K.T. he wants her to supervise prostitutes instead of working as

one herself.     Near the end of the conversation, K.T. told

HAMILTON “I hope y'all make a lot of money and have a good time

u always do.”

            e.    On January 15, 2021, K.T. texted HAMILTON that

she was in Redding, California with Diana, and that they had car

trouble.    K.T. apologized to HAMILTON for their argument.         K.T.

told HAMILTON, “I checked over a band from Diana.”          Based on my

training and experience, I know that “band” refers to $1000,

often times obtained through commercial sex.         HAMILTON told

K.T., “I been tryna get ahold of u for day's now u wanna write

me when the car fucked up.”      K.T. later responded, “Why u coming

at me like I'm one of these niggas that use you I only haven't

talked to u cause I was trynna let u pimp.”

            f.    On January 15, 2021, the day HAMILTON was

arrested in Santa Ana, California, at approximately 7:05 a.m.,
HAMILTON asked K.T. for help posting advertisements.          HAMILTON

told K.T. that Adultsearch.com only takes bitcoin as payment and

he asked her to post the advertisements for him.          K.T. responded

that it was easy and sent him instructions on how to add money

to the account.    HAMILTON responded “I aint got no money on

Cashapp do it for me” and expressed frustration because he was

not able to do it.     K.T. responded, “I don't either all i got is

cash.”

      13.   Investigators determined that on the date of these


                                    16
Case 8:21-mj-00604-DUTY Document 1 Filed 09/07/21 Page 18 of 18 Page ID #:18



text messages, January 15, 2021, HAMILTON was checked in to the

La Quinta Inn, in Santa Ana and he was arrested around 12:00

p.m. that day after he was seen with the minor victim.

      14.   HAMILTON’s uncle was released on January 15, 2021.          At

the request of HAMILTON, investigators gave his uncle the keys

to the brown Chrysler.      At 9:13 p.m., K.T. and HAMILTON had a

jail phone call where she told HAMILTON that she was at the

hotel trying to obtain HAMILTON's car from his uncle.           Detective

Kim reviewed the call, and in the call, he heard K.T. knocking

on doors until finally locating his uncle.         Detective Kim

believes it was the uncle because K.T. asked the man for the car

keys and HAMILTON's belongings.

                             IV.   CONCLUSION

      15.   For the reasons described above, there is probable

cause to believe that HAMILTON, also known as “Alex,” as

committed a violation of 18 U.S.C. § 2423(a) Transportation of a

Child in Interstate Commerce to Engage in Prostitution.



Attested to by the applicant
in accordance with the
requirements of Fed. R.
Crim. P. 4.1 by telephone on
this ____
      7th day of September
2021.



   /s/ Autumn D. Spaeth
HONORABLE AUTUMN D. SPAETH
UNITED STATES MAGISTRATE JUDGE




                                    17
